        Case 1:20-cv-10617-WGY Document 65 Filed 04/08/20 Page 1 of 5



                     UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                            Case No. 1:20-cv-10617 WGY
                  Petitioners-Plaintiffs,

             v.

STEVEN J. SOUZA,

Respondent-Defendant.



              BRIEFING ON INDIVIDUAL APPLICATIONS FOR BAIL
                         THURSDAY, APRIL 9, 2020



      1. Ramirez-Maldanado, Ranferi
      2. Rojas-Ceballos, Juan
      3. Vasquez-Vasquez, Obed
      4. Corleto, Kevin
      5. Bengu Blocker, Thembelihle
      6. Masimular, Thandokuhle
      7. Arreaga, Marvin
      8. Beltran-Araujo, Jose
      9. Carangui, Carlos
      10. Gutierrez-Deleon, Carlos
            Case 1:20-cv-10617-WGY Document 65 Filed 04/08/20 Page 2 of 5



                                                INTRODUCTION

           Plaintiffs respectfully submit this briefing on the individual applications for bail that are

scheduled for the Court’s consideration on April 9, 2020. Information that is common to a

number of applications (e.g., briefing on CDC high-risk medical conditions) has previously been

filed with this Court, see ECF 52, 56, and is incorporated herein by reference. The

individualized briefings that are attached hereto as Exhibits 1-10 also include the following

information for each individual: a) Biographical Information; b) Medical Condition; c) Plans For

Transportation/Lodging If Released; d) Criminal History; and e) Immigration History.1

                                              OTHER PENDING ISSUES

           Plaintiffs’ Motion to Add Individual to Subclass 1, ECF 40 (regarding misclassification

of named Plaintiff Maria Alejandra Celiman Savino due to error on government spreadsheet),

remains pending. That motion is fully briefed. See ECF 42 (government opposition). In their

opposition, Defendant also moved to dismiss Ms. Savino, which the Court correctly denied. See

ECF 53. Defendant does not dispute that Ms. Savino has severe asthma, no criminal convictions,

and no pending charges. Id.

                      COMMON ISSUES IN INDIVIDUALIZED BRIEFINGS

      I.      The COVID-19 pandemic continues to escalate in Massachusetts.

                                          COVID-19 Deaths (MA)                     COVID-19 Cases (MA)2

    March 27, 2020 (Date of          35                                           3,240
    Complaint Filing)

    April 8, 2020                    433 (increase of 77 in last 24               16,790 (increase of 1,588 in
                                     hours)                                       last 24 hours)


1
  As with previous filings, if the Court determines that there are certain records or additional evidence that is needed,
or wishes the included material to be presented in a different format, Plaintiffs respectfully request that the Court so
inform counsel, so that we may attempt to provide it to the Court expeditiously.
2
  Source: https://www.mass.gov/info-details/covid-19-cases-quarantine-and-monitoring


                                                           2
          Case 1:20-cv-10617-WGY Document 65 Filed 04/08/20 Page 3 of 5



         Yesterday, the Bristol County Sheriff revealed that two additional members of its staff

had tested positive for the COVID-19 virus, bringing the total to three. Plaintiffs were unaware

of this fact until reports of it began appearing in the media. See Two Bristol County Sheriff’s

officers test positive for coronavirus, office says, BOSTON HERALD, April 8, 2020, available at

https://www.bostonherald.com/2020/04/08/two-bristol-county-sheriffs-officers-test-positive-for-

coronavirus-office-says/. News coverage also reported that those staff members had interacted

with staff members and others at the facility during the period in which the CDC has advised that

individuals are typically contagious. See id. Plaintiffs immediately contacted counsel for

Defendant, seeking further information on this incident and requesting that Defendant bring it to

the Court’s immediate attention (as it previously did when the first staff member tested positive).

Defendant has neither provided any further information to Plaintiffs, nor (to Plaintiffs’

knowledge) informed the Court, although the Sheriff did apparently release a statement to the

media.

         In light of now three confirmed cases among staff at the Bristol County facilities,

Plaintiffs asked Defendant whether any other staff have been tested, whether any class members

have been tested, and what the results of any such testing has been. Plaintiffs received no

response from Defendant and so cannot inform the Court further. Obviously, the virus has

breached the facility walls, a fact that only heightens the need for immediate relief for class

members who remain there.




                                                  3
          Case 1:20-cv-10617-WGY Document 65 Filed 04/08/20 Page 4 of 5



                                          CONCLUSION

        Plaintiffs submit that for the foregoing reasons, as well as the specific reasons laid out in

the attached individualized briefings, this Court should grant the release of all detainees on the

April 9, 2020 list.


April 8, 2020
Respectfully Submitted,

                                                                                 /s/ Oren Sellstrom
                                                                       Oren Nimni (BBO #691821)
                                                                    Oren Sellstrom (BBO #569045)
                                                                  Lauren Sampson (BBO #704319)
                                                                          Ivan Espinoza-Madrigal†
                                                                          Lawyers for Civil Rights
                                                                  61 Batterymarch Street, 5th Floor
                                                                                 Boston, MA 02110
                                                                                     (617) 988-0606
                                                                  onimni@lawyersforcivilrights.org

                                                                  Grace Choi, Law Student Intern*
                                                               Kayla Crowell, Law Student Intern*
                                                             Laura Kokotailo, Law Student Intern*
                                                               Aseem Mehta, Law Student Intern*
                                                              Alden Pinkham, Law Student Intern*
                                                                  Bianca Rey, Law Student Intern*
                                                                  Megan Yan, Law Student Intern*
                                                                                   Reena Parikh†
                                                                 Michael Wishnie (BBO# 568654)
                                                      Jerome N. Frank Legal Services Organization
                                                                                P.O. Box 209090
                                                                           New Haven, CT 06520
                                                                           Phone: (203) 432-4800
                                                                   michael.wishnie@ylsclinics.org




†
 Admitted pro hace vice.
* Law student appearances forthcoming.


                                                  4
         Case 1:20-cv-10617-WGY Document 65 Filed 04/08/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on April 8, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: April 8, 2020


__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)




                                                  5
